Citation Nr: 0944952	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  08-06 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left ankle disability.  

2.  Entitlement to service connection for a left ankle 
disability.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right ankle disability as secondary to a service-connected 
left knee disability.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability as secondary to a service-connected 
left knee disability.  

5.  Entitlement to an evaluation in excess of 20 percent for 
a left knee disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1983 to 
September 1992.  

This matter originally came to the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which found that the Veteran was not 
entitled to a rating in excess of 20 percent for left knee 
degenerative joint disease (DJD), and that the previous 
denial of service connection for tendonitis, right knee, and 
for left and right ankle conditions was confirmed.  

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing at the RO in August 2009.  A transcript of 
the hearing is of record.  The Veteran submitted additional 
evidence at that time, along with a waiver of consideration 
by the agency of original jurisdiction.  See 38 C.F.R. § 
20.1304.  

The issues have been recharacterized to comport to the 
evidence of record.    

The RO addressed the new and material evidence issues in the 
rating decision on appeal.  Irrespective of the RO's action, 
the Board must decide whether the appellant has submitted new 
and material evidence to reopen the claims of service 
connection for right knee, left ankle, and right ankle 
disabilities.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
right knee disability and a bilateral ankle disability in a 
June 1993 rating decision; confirmed the previous denial of 
service connection for a right knee disability in a February 
2004 rating decision; and confirmed the previous denial of 
service connection for a right knee disability and a 
bilateral ankle disability in a January 2006 rating decision.  
The appellant received timely notice of the determinations 
but did not appeal, and those denials are now final.  

2.  Evidence received since the January 2006 rating decision 
is not cumulative or redundant and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a left ankle disability.

3.  Resolving all doubt, the competent evidence shows a 
relationship between the current left ankle disability and 
service.  

4.  Evidence received since the January 2006 rating decision 
is duplicative, cumulative, and redundant of evidence 
previously considered, is not related to the pertinent 
unestablished facts necessary to substantiate the claim of 
entitlement to service connection for right ankle disability, 
and does not raise a reasonable possibility of substantiating 
the claim.

5.  Evidence received since the January 2006 rating decision 
is duplicative, cumulative, and redundant of evidence 
previously considered, is not related to the pertinent 
unestablished facts necessary to substantiate the claim of 
entitlement to service connection for right knee disability, 
and does not raise a reasonable possibility of substantiating 
the claim.  

6.  The Veteran's left knee disability is not manifested by 
ankylosis, moderate subluxation or lateral instability, 
dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion, symptomatic removal of semilunar 
cartilage, genu recurvatum, a compensable degree of 
limitation of motion, or impairment of the tibia and fibula.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
January 2006 RO decision, and the claim of entitlement to 
service connection for a left ankle disability is reopened.  
38 U.S.C.A. § 5108 (West 2002 and Supp. 2009); 38 C.F.R. § 
3.156 (a) (2009). 

2.  The criteria for service connection for a left ankle 
disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

3.  New and material evidence has not been received since the 
January 2006 rating decision, and the claim for entitlement 
to service connection for a right ankle disability is not 
reopened.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2009); 38 
C.F.R. § 3.156 (a) (2009).  

4.  New and material evidence has not been received since the 
January 2006 rating decision, and the claim for entitlement 
to service connection for a right knee disability is not 
reopened.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2009); 38 
C.F.R. § 3.156 (a) (2009).  

5.  The criteria for a rating in excess of 20 percent for a 
left knee disability have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5256-
5263. (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all of the following five 
elements of a service connection claim:  1) veteran status; 
2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in September 2006, and post-adjudication notice 
by letter dated in July 2007.  

The pre and post-adjudication notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence, and; Kent v. 
Nicholson, 20 Vet. App. 1 (2006), informing the Veteran of 
the basis of a final denial for the claim to reopen the 
claims for service connection for right ankle and right knee 
disabilities, and described the meaning of "new" and 
"material" evidence in order to reopen the claim.  
Additionally, the Veteran and his representative have 
demonstrated actual knowledge of the evidence necessary to 
substantiate the new and material evidence claims, namely in 
testifying that the Veteran's right ankle and right knee 
disability are secondary to his service connected left knee 
disability.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it.); 
see also Overton v. Nicholson, 20 Vet. App. 427 (2006).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).  

The Veteran's claim to reopen the claim for service 
connection for a left ankle disability has been considered 
with respect to VA's duties to notify and assist.  Given the 
favorable outcome noted above, no conceivable prejudice to 
the Veteran could result from the grant of service 
connection.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, afforded the Veteran VA 
medical examinations as to severity of his service connected 
left knee disability, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claim file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.



II.  New and Material Evidence Claims

The appellant seeks to reopen his claims of entitlement to 
service connection for left and right ankle and right knee 
disabilities.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must present a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (a). 

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

The RO denied entitlement to service connection for a right 
knee disability in June 1993, February 2004, January 2006 
rating decisions.  The RO denied entitlement to service 
connection for left and right ankle disabilities in June 1993 
and January 2006 rating decisions.  The January 2006 rating 
decision found that there is no evidence that the Veteran's 
current left and right ankle conditions or right knee 
condition are due to service or his service connected left 
knee disability.  In May 2006 the appellant submitted a 
statement to the RO noting that he requests a re-evaluation 
of his right knee and his "bilateral left ankle condition."  
This statement from the Veteran does not constitute a notice 
of disagreement (NOD) pursuant to 38 C.F.R. § 20.201, because 
it expressed no disagreement with the January 2006 rating 
decision and a desire for appellate review.  See Id.  The 
appellant received timely notice of the determinations but 
did not appeal, and those denials are now final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 
20.1103.  



A.  Left Ankle Disability

Evidence submitted since the January 2006 rating decision 
pertaining to the Veteran's left ankle includes a September 
2009 private medical opinion indicating that the Veteran was 
seen in December 1984 for bilateral ankle pain and that his 
current complaints are consistent with the original 
complaints regarding his left ankle, and therefore it is his 
opinion with a reasonable degree of medical probability that 
the Veteran's current left ankle condition is service 
related.  

The September 2009 private medical opinion is new because it 
is not duplicative of evidence considered by the RO at the 
time of its January 2006 rating decision.  

The September 2009 private medical opinion also addresses 
whether the Veteran's current left ankle disability is 
related to service, which was the basis for the RO's January 
2006 denial of the claim.  The September 2009 private medical 
opinion clearly relates to the unestablished fact; that is, 
whether the Veteran's current left ankle disability is 
related to service as required by 38 C.F.R. § 3.303.   

Likewise, the newly submitted September 2009 private medical 
opinion is not cumulative or redundant of existing evidence, 
and presents a reasonable possibility of substantiating the 
claim.  

Accordingly, reopening the claim to entitlement to service 
connection for left ankle disability is warranted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  

B.  Right Knee and Right Ankle Disabilities  

Regarding the right knee, evidence considered following the 
final February 2004 rating decision and at the time of the 
January 2006 rating decision includes an October 2005 VA 
examination report, which notes that the Veteran was given a 
diagnosis of right knee chronic strain; the right knee is 
less likely as not caused by, or a result of, service-
connected left knee and there is no aggravation of the right 
knee by service-connected left knee.  The Veteran STRs were 
also considered at the time of the January 2006 rating 
decision.  
Regarding the right ankle, evidence considered at the time of 
the January 2006 rating decision includes an October 2005 VA 
examination report, which notes that the Veteran was given a 
diagnosis of right ankle strain on x-ray.  The Veteran STRs 
were also considered at the time of the January 2006 rating 
decision.  

Regarding the right knee, evidence submitted since the 
January 2006 rating decision pertaining to the Veteran's 
right knee includes April 2007 private treatment records 
noting an assessment of symptomatic painful right knee 
secondary to medial meniscus tear, and April 2009 VA 
treatment records noting an assessment of DJD knees.

Evidence submitted since the January 2006 rating decision 
pertaining to the Veteran's right ankle includes May 2007 
private treatment records noting magnetic resonance imaging 
(MRI) of the right ankle revealed osteoarthritis, a 
osteochondral lesion, and chronically torn ligaments, and 
April 2009 VA treatment records noting an assessment of DJD 
ankles.  

Regarding both the right knee and right ankle, the April 
2007, May 2007, and April 2009 private and VA medical 
treatment records are new because they are not duplicative of 
evidence considered by the RO at the time of its January 2006 
rating decision.  However, none of this evidence is material 
because it merely notes that the Veteran has current right 
knee and right ankle disabilities, which is information that 
is redundant of the evidence of record at the time of the 
RO's January 2006  rating decision, specifically the October 
2005 VA examination report.  38 C.F.R. § 3.156 (a).  

Thus, the Veteran has not submitted any evidence that relates 
to the unestablished fact of whether the Veteran's current 
right knee or right ankle disabilities are related to service 
pursuant to 38 C.F.R. § 3.303 or secondary to the service 
connected left knee disability pursuant to 38 C.F.R. § 3.310.  
38 C.F.R. § 3.156 (a).

Given the absence of receipt of any new and material evidence 
since the January 2006 rating decision, reopening the claims 
to entitlement to service connection for right knee and right 
ankle disabilities is not warranted.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156 (a).  

III. Service Connection for a Left Ankle Disability

The Veteran seeks service connection for a left ankle 
disability.  The Veteran contends that his left ankle 
disability is related to injuries in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence or other competent 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows a present left ankle disability.  An October 
2005 VA examination report notes that the Veteran was given a 
diagnosis of left ankle strain on x-ray.  An April 2009 VA 
treatment report notes that the Veteran has DJD of the 
ankles.  

The Veteran's STRs show that he complained of bilateral ankle 
pain in September 1984 and was given a provisional diagnosis 
of bilateral ankle pain.  December 1984 STRs note that the 
Veteran's ankles hurt and range of motion of testing was 
conducted.  February 1986 STRs note an assessment of ankle 
strain.  

A September 2009 private medical opinion indicates that the 
Veteran was seen in December 1984 for bilateral ankle pain 
and that his current complaints are consistent with the 
original complaints regarding his left ankle.  Therefore, it 
is the physician's opinion with a reasonable degree of 
medical probability that the Veteran's current left ankle 
condition is service related.  

The October 2005 VA examination report notes that the Veteran 
states that his left ankle started bothering him in service, 
and therefore it does not appear to be a secondary service 
connection issue.  

The September 2009 private medical opinion is competent, and 
there is no medical evidence of record which indicates that 
the Veteran's current left ankle disability is not related to 
his ankle injuries during service.  Therefore, at the very 
least, the evidence is in equipoise and any doubt is resolved 
in the Veteran's favor.  Accordingly, service connection a 
left ankle disability is warranted.  

IV.  Increased Rating Claim

The RO originally granted service connection for a left knee 
sprain in June 1993, assigning a 0 percent rating under 38 
C.F.R. § 4.71a, DC 5257, effective September 29, 1992.  The 
Veteran's rating was increased to 20 percent disabling under 
DC 5257, effective September 13, 1996.  The Veteran's 20 
percent rating for a left knee disability was continued in 
the December 2006 rating decision on appeal under DC 5003-
5260.  The Veteran contends that he is entitled to a higher 
rating for his left knee disability, and testified that his 
left knee constantly has sharp pain and that he has to wear a 
brace.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection, or 
on appeal of a subsequent denial of an increased rating, it 
may be found that there are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 
4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The knee can be rated under Diagnostic Codes 5256, 5257, 
5258, 5259, 5260, 5261, 5262, and/or 5263. 38 C.F.R. § 4.71a.  
Assigning multiple ratings for the Veteran's right knee 
disability based on the same symptoms or manifestations would 
constitute prohibited pyramiding.  38 C.F.R. § 4.14.  
However, lateral instability and degenerative arthritis of 
the knee may be rated separately under DCs 5257 and 5003.  
VAOPGCPREC 23-97 (1997).  See also Esteban v. Brown, 6 
Vet.App. 259 (1994) [separate disabilities arising from a 
single disease entity are to be rated separately]; but see 38 
C.F.R. § 4.14 [the evaluation of the same disability under 
various diagnoses is to be avoided].  The Board has also 
considered whether separate ratings may be granted based on 
limitation of flexion (DC 5260) and limitation of extension 
(DC 5261) of the same knee joint.  See VAOPGCPREC 9-2004, 69 
Fed. Reg. 59990 (2004).

Diagnostic Code 5003, which is the rating code that the 
Veteran's left knee disability is currently evaluated under, 
provides that degenerative arthritis (hypertrophic or 
osteoarthritis), if established by X-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, DC 5003.  When range of 
motion findings do not support a compensable evaluation under 
Diagnostic Codes 5260 and 5261, Diagnostic Code 5003 provides 
that when the limitation of motion of the specific joint 
involved is non-compensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint affected by limitation of motion.  See 38 
C.F.R. § 4.71a, DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  
Although the Veteran has arthritis of his left knee, he does 
not have a compensable degree of limitation of motion, and 
therefore no more than a 10 percent rating pursuant to DC 
5003-5260 based a non-compensable amount of limitation of 
motion.  The Veteran's left knee disability involves only his 
left knee joint, and not 2 or more major or minor joints, and 
therefore he is not entitled to a 20 percent rating under DC 
5003 pursuant to degenerative arthritis with occasional 
incapacitating episodes.  

The Veteran has never been diagnosed with, nor does he 
contend that he has, ankylosis of the left knee, dislocated 
semilunar cartilage, or impairment of the tibia and fibula.  
Therefore, DCs 5256, 5258, and 5262 are not for application.  
Nor has there been any diagnosis of removal of semilunar 
cartilage or genu recurvatum and DCs 5259 and 5263 are not 
for application.  38 C.F.R. § 4.71a.

Under DC 5257, a 10 percent rating is warranted for slight 
recurrent subluxation or lateral instability, a 20 percent 
rating is warranted for moderate recurrent subluxation or 
lateral instability, and a 30 percent rating is warranted for 
severe recurrent subluxation or lateral instability.  The 
Veteran's disability was originally rated under DC 5257, and 
it was under DC 5257 that he was granted a 20 percent 
disability rating in June 1997.  Given that the Veteran could 
not be receiving his 20 rating solely under DCs 5003 and DC 
5260, it appears that the RO has also granted the Veteran a 
10 percent rating pursuant to DC 5257.  The October 2005 VA 
examination report notes that the Veteran had trace laxity on 
his left ACL; the October 2006 VA examination report notes 
that the Veteran had no instability of the left knee on 
physical examination; and the December 2007 VA treatment 
records note that the Veteran used an instability brace.  
Thus, there is no medical evidence of record indicating that 
the Veteran has even slight recurrent subluxation or lateral 
instability, and therefore the Veteran does not have moderate 
recurrent subluxation or lateral instability.  
Notwithstanding this, the Board will not disturb the 
Veteran's 10 percent rating under DC 5257.  

Under DC 5260, when the leg has flexion limited to 60 
degrees, a 0 percent rating is warranted, flexion limited to 
45 degrees warrants a 10 percent rating, and flexion limited 
to 30 degrees warrants a 20 percent rating.  38 C.F.R. § 
4.71a.  Under DC 5261 when the leg has extension limited to 5 
degrees, a 0 percent rating is warranted, extension limited 
to 10 degrees warrants a 10 percent rating, and extension 
limited to 15 degrees warrants a 20 percent rating.  Id.  The 
October 2005 VA examination report notes that the Veteran's 
left knee has 0 to 115 degrees of flexion and extension to 0 
degrees at its most limited, the October 2006 VA examination 
report notes that the Veteran's left knee has 0 to 90 degrees 
of flexion at its most limited, and the April 2009 VA 
examination report notes that the Veteran's left knee has 0 
to 60 degrees of flexion and extension of 0-120 degrees at 
its most limited.  38 C.F.R. § 4.71, Plate II (2004), 
reflects that normal flexion and extension of a knee is from 
zero degrees of extension to 140 degrees of flexion.  The VA 
examination of record clearly indicates that the Veteran's 
left leg does not have flexion limited to 45 degrees or 
extension limited to 10 degrees, and hence his left knee 
disability does not warrant a compensable rating under DC 
5260 or 5261.  

The disabling effects of pain have been considered in 
evaluating the Veteran's service-connected left knee 
disability, as indicated in the above discussions.  See 
DeLuca, supra.  The Veteran's complaints of pain, and the 
examiner's observations of pain and painful motion, were 
considered in the level of impairment and loss of function 
attributed to his disability.  

The Veteran genuinely believes that the severity of his 
disability merits a higher rating.  However, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the 
severity of his service-connected left knee disability, and 
his views are of no probative value.  And, even if his 
opinion was entitled to be accorded some probative value, it 
is far outweighed by the detailed opinions provided by the VA 
medical professionals, which show that the criteria for a 
rating in excess of 20 percent for a left knee disability 
have not been met.  See Jandreau, 492 F.3d at 1372; Gilbert, 
1 Vet. App. at 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.71a, 
DCs 5003, 5256-5263.  

At no time during the pendency of this claim has the 
Veteran's disability met or nearly approximated the criteria 
for a rating in excess of 20 percent, and staged ratings are 
not for application.  See Hart, 21 Vet. App. at 505.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating for a 
left knee disability is not warranted.  See Gilbert, 1 Vet. 
App. at 53-56; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board has considered whether the Veteran's disability 
picture warrants a compensable rating on an extraschedular 
basis.  The regulation permits extra-schedular rating when 
"the schedular evaluations are found to be inadequate ... 
[because] the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
The rating schedule, however, is meant to compensate for the 
average impairment in civil occupations generally resulting 
from disability.  38 C.F.R. § 3.321.  In this case, the 
Veteran has not alleged any hospitalization and has presented 
no evidence indicating any marked interference with 
employment as a result of his left knee disability.  


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a left ankle 
disability is granted.                                                                 

Entitlement to service connection for a left ankle disability 
is granted.  

The petition to reopen the claim for service connection for a 
right ankle disability is denied.

The petition to reopen the claim for service connection for a 
right knee disability is denied.

Entitlement to an evaluation in excess of 20 percent for a 
left knee disability is denied.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


